      Case 1:16-cv-09204-ER Document 109 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HERBALIST & ALCHEMIST, INC.,
                              Plaintiﬀ,
                                                                 ORDER
                – against –
                                                            16 Civ. 9204 (ER)
ALURENT PRODUCTS, INC. and
WILL CLARENT a/k/a Will Claren,
                              Defendants.


RAMOS, D.J.:
         On March 28, 2017, this Court issued a default judgment against the defendants in

this case. Doc. 28. On May 4, 2017, this case was reopened at the request of the

plaintiﬀ. Doc. 32. On January 9, 2018, the Court issued an Order holding Claren in civil

contempt. Doc. 99. Finally, on July 5, 2018, the Court granted in part and denied in part

the plaintiﬀ’s motion for attorneys’ fees. Doc. 107. No action has occurred in this case

since that time. Accordingly, the Clerk of Court is respectfully directed to close the case.


It is SO ORDERED.


Dated:    September 29, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
